IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,
Plaintiff,
LD.: 1710006739

vV.

ERIC LLOYD,

Defendants.

ORDER ON DEFENDANT’S MOTION
TO CORRECT LEGAL SENTENCE

Having considered Defendant’s Motion to Correct Illegal Sentence, the
State’s response, and the Court’s review of the appropriate portions of the record,
it appears to the Court that:

1. On October 18, 2019 the Defendant was found guilty and

subsequently sentenced as follows:

 

ID No. Charge Sentence

 

IN19-04-1252 RACKETEERING (F) | 25 years L5; pursuant to 11 Del.C.
4204(k), the L5 shall be served
without benefit of any form of early
release

IN19-04-1257 CONSP. 2%? (F) 1 year LS suspended for 1 year at L3

 

 

IN19-04-1265 MONEY LAUNDER | 1 year L5 suspended for 1 year at L3

 

IN19-04-1259 DEFEAT TAX (F) 5 years L5; pursuant to 11 Del. C.
4204(K); the L5 shall be served
without benefit of any form of early
release.

 

 

 

 

 

Dee Defendant has filed a motion pursuant to Superior Court Rule 35 to

correct what he calls is an illegal sentence focusing on that portion of the sentence
where the Sentencing Judge attached the 11 De/.C. §4204(k) designation to the
sentences for Racketeering and Tax Offence. Where §4204(k) is imposed, the
sentence is served without the benefit of any form of early release. The Sentencing
Judge did in fact attach this designation to those two charges. The 2019 SENTAC
Benchbook provides that, for sentences of incarceration where Section 4204(k) is
imposed, the ‘reason for the departure must be stated on the record and included
in the sentencing order.” According to Defendant the sentencing judge did not
comply with SENTAC by failing to state the reason for the imposition of section
4204(k) or by stating the reason for the imposition of the sentence in the sentencing
order.

3. Pursuant to Superior Court Criminal Rule 35(a), the court may
“correct an illegal sentencing at any time and may correct a sentence imposed in
an illegal manner within [90 days after the sentence is imposed].' Rule 35(a)
provides a narrow function to correct illegal sentences, “not to re-examine errors
occurring at the trial or other proceedings prior to the imposition of the sentence.”
Under Rule 35(a), a sentence is illegal if it exceeds statutory limits, violates double
jeopardy, is ambiguous with respect to the time and manner in which it is to be

served, is internally contradictory, omits a term required to be imposed by statute,

 

1 Super. Ct. Crim. R. 35(b).
2 Edward Brittingham, v. State of Delaware, 705 A.2d 577, 578 (Del. 1998).
is uncertain as to its substance, or is a sentence that the judgment of conviction did
not authorize.’

4. In the direct appeal of his case the Defendant raised an issue
regarding his sentence maintaining that thirty years of incarceration without the
option of early release violates his constitutional protection against cruel and
unusual punishment. In addressing this argument, the Supreme Court wrote:

The jury convicted Lloyd of Criminal Racketeering,
Conspiracy to Commit Criminal Racketeering,
Conspiracy to Deal Cocaine, Money Laundering,
Conspiracy to Commit Money Laundering, and
Attempting to Evade or Defeat Tax. Before imposing the
sentence, the Superior Court addressed Lloyd directly and
explained its sentence as follows:

I did preside over the trial, so I’m familiar with the
facts in the case, and to [Lloyd’s counsel’s] words,
there are a lot of blurring of facts and
responsibilities and involvement, but the bottom
line is that the State prove[d] there is beyond a
reasonable doubt ne large sprawling — I'll call it
dangerous racketeering enterprise. And I say
“dangerous” because so many drugs were involved,
and when we speak of victims, who knows who
could ever guess ow many victims there were of
either becoming addicted, or aggravating their
addiction, of persons who were addicted
committing crimes. It’s just a great big tangled
kind of web, these drug operations . . . were talking
not just about crime, but the business of crime.

kK

 

3 State of Delaware v. David T. Yarborough, 2020 WL 502386, at *3 (Del. Super. Jan. 30, 2020) (quotations
omitted) (citing Brittingham, 705 A.2d at 578).
You made the choice after serving a 14 year Federal
sentence for re-engaging in the drug racketeering
business. And as [the State] pointed out, it
preceded your going back into prison for a
relatively short Violation of Probation stay.

2 RK

What’s most concerning to [the court], ... is after
you served a lengthy prison sentence... for a drug
charge, you came back, and you made the voluntary
decision to reimmerse yourself into the drug world.

2 A 6

Here, a 14-year sentence didn’t get that message to
you, and if one of the functions of a sentence is to
keep the streets of Delaware and elsewhere safe,
it’s to put behind bars and into jail people who
might be likely to re-offend when they get out.*

The judge also observed that Lloyd was “highly, highly
involved, if not a kingpin in this.”

Eric C. Lloyd v. State of Delaware, 2011 WL 1163917, at 31-33 (Del. 2021).
5. The above passages clearly contain the sentencing Judge’s reasons
for the imposition of Section 4204(k) to the crimes of Racketeering and Tax
Offense. While Defendant is correct that the reasons for imposing Section 4204(k)
are not contained within the four corners of the Sentencing Order this omission, in

and of itself, does not result in an illegal sentence. So long as the reasons for the

 

4 App. To Opening Br. At A1503-06.

5 Id.
5 Dwayne White v. State of Delaware, 243 A.3d 381, 412 (Del. 2020); Brandon S. Gibson v. State of Delaware,

2020 WL 7213227 (Del. 2020); Melvin D. Mayes y. State of Delaware, 604 A.2d 839 (Del. 1992); Brvan Brochu
v. State of Delaware, 2016 WL 690650 (Del. 2016).
sentence can be determined from the entirety of the record — particularly from oral
statements made by the judge at sentencing, like those which the Supreme Court
quoted in its decision on Lloyd’s direct appeal — the sentence will stand.’

6. SENTAC’s guidelines are not per se mandatory. The purpose behind
SENTAC policies 29 and 30 is to provide sufficient information for the Supreme
Court be too able to carry out its appellant function in reviewing the sentence.®
Under well settled Delaware law the Supreme Court’s review of a sentence of this
Court is limited. The review is limited to whether: (1) the basis of the sentence is
constitutional; (2) the factual predicates are false, impermissible, or lack the
minimum reliability; (3) the sentence is the result of judicial vindictiveness, bias,
the product of a judicial officer’s closed mind; and (4) there some any other
illegality.?

7. The Delaware Supreme Court reviewed the sentence in this case. Its
decision makes it plain that it had no difficulty carrying out its review of the
sentence. Implicit in the Supreme Court’s decision on the direct appeal is that the
explanation by the Sentencing Judge was sufficient to allow the Supreme Court to

complete the review it was required to conduct. In other words, the Sentencing

 

? Dwayne White v. State of Delaware, 243 A.3d 381, (Del. 2020); Frank Davenport v. State of Delaware, 2016
WL 6146171 (Del. 2016); Bryan Brochu vy. State of Delaware, 2016 WL 690650 (Del. 2016).

8 Dwayne White v. State of Delaware, 243 A.3d 381, (Del. 2020), footnote 158.

® Michael F. Siple v. State of Delaware, 701 A.2d 79 (Del. 1997); Luis Morales v. State of Delaware, 696 A.2d
390 (Del. 1997).
Judge’s words at the time of sentencing was a sufficient explanation for the
imposition of section 4204(k).

WHEREFORE, Defendant’s Motion for Correction of an Illegal Sentencing
be and hereby is DENIED this 10" day of June, 2021.

IT IS SO ORDERED.

[S| Puanets Y. Youes, Ur.

Francis J. Jones, Jr. Judge

ce: Original to the Prothonotary
Mark Denney, Jr., Deputy Attorney General